Citation Nr: 0909581	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran's active military service extended from November 
1943 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In September 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In December 2007, the Board granted a 10 percent rating for 
residuals of a fracture of the right fibula, including 
degenerative joint disease, and denied a separate rating for 
degenerative joint disease of the right ankle.  The claim for 
service connection for a right knee disorder was remanded for 
further development.  The requested development has been 
completed and the Board proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a right knee disorder as the 
result of disease or injury during his active military 
service.  

2.  The Veteran's service-connected disability did not cause 
a right knee disorder.  

3.  Arthritis of the right knee was not manifested to a 
degree of 10 percent or more in the year following the 
Veteran's release from active service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active military service and arthritis of the right knee may, 
is not proximately due to or the result of a service-
connected disease or injury, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in March 2005.  This letter 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
This initial duty-to-assist letter was provided before the 
adjudication of his claim in August 2005.  The Board also 
notes that in March 2006 an additional notice letter provided 
information regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was not prejudiced by the late notice because the 
claim is being denied and neither a rating nor an effective 
date will be assigned.  Further, he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  Any notice 
defects were cured before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in January 2009.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  



Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing and a VA 
examination.  A medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection

In March 2005, the Veteran requested service connection for a 
right knee disorder as secondary to his service-connected 
residuals of a fracture of the right femur.  On VA 
examination in November 2008, the Veteran told the examiner 
that during service, he slid into first base and felt a pop 
in his right knee and had long standing knee pain since that 
initial event, although he did not seek treatment in service 
or thereafter.  The Board has considered all bases for the 
claim as reasonably raised by the record, specifically, 
direct, secondary and presumptive service connection.  See 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
In this case, the only disability for which service 
connection has been established are the residuals of a 
fracture of the right fibula with degenerative joint disease.  
Secondary service connection requires competent medical 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
In this case, there is no competent evidence of arthritis of 
the right knee being manifested to any degree in the year 
after service.  

Discussion

The service treatment records show that in March 1945, the 
Veteran fell during a softball game and injured his right 
ankle.  X-rays revealed a simple oblique fracture of the 
distal right fibula.  There were 2 fracture lines, but no 
displacement.  The treatment note specifies that there was no 
joint involvement.  The Veteran was initially treated with 
bed rest and an elastic bandage.  A plaster cast was 
subsequently applied.  The service treatment records do not 
reflect any other sports injury nor do they show a knee 
injury.  On examination for separation from service, in June 
1946, a physician noted a continuation of the pes planus that 
had been noted on the entrance examination.  No other 
disability of the extremities (bones, joints, or muscles) was 
noted.  

Subsequently, over 13 years passed without any relevant 
evidence.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
February 1960, the Veteran filed a claim for a right ankle 
disability, reporting an injury in service and that it still 
bothered him.  He did not report any knee injury or symptoms.  
The report of the April 1960 VA examination shows that the 
Veteran told the examiner that he had been playing ball in 
1945 and fell in a hole and hurt his right ankle.  There were 
no reports of knee injury or symptoms.  The examiner noted 
findings in the right ankle and congenital pes planus.  

On VA examination in August 2004, the Veteran recalled a 
fracture of the right ankle during service.  He did not 
remember the mechanism.  He was treated with a cast and 
healed.  He stated that he had pain for many years, until 
1962 or 1963.  He no longer had pain in the right ankle.  He 
currently walked with a cane but it was more for knee pain 
rather than ankle pain.  X-rays showed mild degenerative 
joint change and mild deformity in the distal right fibula, 
but no acute bony pathology or soft tissue abnormality in the 
right ankle.  This is the earliest medical documentation of 
knee complaints - over 58 years after service.  The Board 
again notes that evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, at 1333.  

A VA clinical note, dated in March 2005 shows the Veteran 
complained of knee pain after sitting for some period of 
time, for one year.  This would place the onset of knee 
symptoms in March 2004, many years after service.  This is 
evidence against a continuity of knee symptoms from service 
to the present.  The March 2005 X-rays demonstrated moderate 
medial and patellofemoral compartment degenerative changes 
bilaterally without evidence of recent fracture or 
subluxation.  There was a chronic fracture deformity of the 
left proximal fibula.  

A VA clinical note, dated in July 2005, shows the Veteran was 
there for a right knee problem that started in 1944.  While 
in service, he broke his right ankle.  He started having 
significant right knee pain the previous August.  That would 
put the onset of right knee symptoms in August 2004, rather 
than evidencing a continuity of symptoms since service.  
After reviewing X-ray studies, the doctor expressed the 
assessment that the Veteran had right knee pain with evidence 
of moderate arthritis, "certainly could be result of a 
combination of factors including the ankle fracture in the 
past with arthritis changes in the ankle contributing to more 
stress on the knee over time; as well the CVA 
[cerebrovascular accident] in 1997 with left sided weakness 
could create more stress on the right knee trying to 
compensate for the left leg."  While this opinion raises a 
distant possibility of secondary service connection, it does 
not indicate that it was probable or at least as likely as 
not.  

A February 2006 VA clinical note shows that there was minimal 
crepitance on full flexion.  There was no tenderness or 
effusion.  The assessment was knee pain with arthritis on 
X-ray.  Contributing factors included osteoarthritis and a 
history of trauma to the ankle, and a history of CVA which 
left the left side weaker.  It should be noted that service 
connection has not been established for the CVA.  

X-rays of the knees, in March 2006, disclosed mild to 
moderate degenerative arthritis in both knees with some 
narrowing of the medial joint space and some spur noted, 
bilaterally, but no acute pathology or joint effusion.  

Pursuant to the remand of the Board, the Veteran had X-rays 
done in October 2008.  The right knee had subchondral cystic 
and sclerotic changes of the femur and patella at the 
patellofemoral articulation with associated narrowing of the 
patellofemoral articular interval without evidence of 
patellar displacement appearing stable to mildly progressed 
from the previous examination.  A 2 centimeter ovoid calcific 
opacity overlying the popliteal soft tissues, possibly an 
osteochondral loose body was also noted.  

For the November 2008 VA examination, the Veteran's claims 
file and medical record were reviewed.  He stated that he was 
sliding into first base while doing physical training and 
felt a pop in his right knee.  By his report, he was not 
treated in service nor was he treated thereafter.  He said he 
had longstanding right knee pain since the initial event.  It 
was noted that he walked with a cane.  Passive and active 
right knee motion was limited to 130 degrees, with pain 
beginning at 120 degrees.  There was no other abnormality.  
The X-rays were reviewed.  The diagnosis was degenerative 
arthritis of the right knee.  

The examiner addressed the questions of whether the arthritis 
of the right knee was related to service or to the service-
connected right fibular fracture and concluded that he could 
not resolve the issue without resort to speculation.  He 
explained that the Veteran clearly had degenerative arthritis 
of the right knee and this process was progressive.  Without 
a clear history of injury, surgery, and subsequent 
disability, the doctor could not distinguish the etiology of 
his degenerative joint disease as post traumatic from the 
described episode or a gradually progressive process that 
would have been there anyway.   

Conclusion

While VCAA provides that VA will assist a claimant in 
developing the record, it ultimately remains the claimant's 
responsibility to demonstrate entitlement to the benefit he 
is seeking.  38 U.S.C.A. § 5107(a) (West 2002).  When there 
is an approximate balance of positive and negative evidence 
VA will give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  That is, the claimant 
need only to put the evidence in relative equipoise; he does 
not have to meet the preponderance of evidence standard 
common to tort claims.  However, there does have to be 
sufficient supporting evidence to put the positive and 
negative evidence in approximate balance.  Such evidence is 
lacking in this case.  

Considering the direct or primary service connection, on the 
recent VA examination, the Veteran recalled a popping when 
sliding into first base during a ball game in service and 
said that his knee had bothered him ever since.  This is not 
credible.  The service treatment records show the Veteran 
injured his fibula (for which service connection has been 
granted) during such an incident.  It would be incredible 
that he would have also sustained a knee injury but not 
reported it along with lower leg injury.  The fact that it 
was not noted on separation examination or VA examination in 
1960 indicates that there were no continuing knee symptoms.  
The earliest VA clinical notes indicate that right knee pain 
began in 2004.  Because these notes are earlier, they are 
more probative than later claims of continuing symptoms.  
Thus, the medical records, and the absence of medical records 
for many years, form a preponderance of evidence against a 
continuity of symptoms and against a connection between the 
current disability and the Veteran's active service.  

Considering secondary service connection, the Veteran 
originally claimed that the right knee disorder was due to 
the service-connected right fibula injury.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2004); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board 
attempted to obtain competent medical evidence connecting the 
right knee disorder to the service-connected right fibula 
fracture residuals; however, the physician who examined the 
Veteran, reviewed his records, claims folder and X-rays 
concluded that such a connection could not be made with 
resort to speculation.  

In Chotta v. Peake; 22 Vet. App. 80, 86 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
recognized that the evidence must be at least in equipoise to 
award a benefit.  See Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed.Cir.2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  If the question cannot be determined without 
resorting to speculation, then it has not been proven to the 
level of equipoise.  See 38 C.F.R. § 3.102 (2008) (Board may 
not award benefits when the award would be based upon pure 
speculation).  The Board must rely on independent medical 
evidence, and not its own judgment, when the issue involves a 
medical assessment.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (concluding Board may consider only 
independent medical evidence to support findings and may not 
rely on its own medical judgment).  In this case, there is no 
competent medical evidence to the effect that it is at least 
as likely as not that the claimed right knee disorder is 
proximately due to or the result of the Veteran's service-
connected disability.  Since the evidence on this point is 
not in equipoise, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


